      Case 1:19-cv-09762-JMF Document 27 Filed 06/01/20 Page 1 of 2

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York



                                                      86 Chambers Street, 3rd floor
                                                      New York, New York 10007


                                                        June 1, 2020

BY ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

                   Re:      Bonner v. Central Intelligence Agency et al.,
                            No. 19 Civ. 9762 (JMF)

Dear Judge Furman:

        This Office represents defendants the Central Intelligence Agency (“CIA”) and
Federal Bureau of Investigation (“FBI”) in the above-referenced Freedom of Information
Act (“FOIA”) matter. We write respectfully on behalf of the parties to provide the Court
with a status report.

       As explained in our prior status report (ECF No. 26), late last month, the FBI
resumed limited FOIA operations with a small number of personnel. The FBI’s FOIA
operations remain limited. Nonetheless, the agency has made progress on plaintiff’s
request, and on May 29, 2020, it released in part 45 pages of responsive records.

       The CIA is also undertaking limited FOIA operations, although its FOIA staffing
and processing capabilities have been significantly reduced and have not yet returned to
normal. The CIA has made some limited progress on plaintiff’s request, but has not yet
completed review and processing of any responsive records, and therefore has not made
any productions.

        The agencies plan to continue to work on responding to plaintiff’s request as
staffing levels and circumstances allow. However, in light of the agencies’ continued
reduced FOIA operations, and the uncertainty surrounding when those operations might
return to normal levels, we respectfully request that the Court continue to stay the deadlines
in this case indefinitely, and that the parties continue to submit status reports on the first
business day of each month.
Case 1:19-cv-09762-JMF Document 27 Filed 06/01/20 Page 2 of 2



 We thank the Court for its consideration of this letter.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney for the
                                            Southern District of New York

                                        By: /s/ Christopher Connolly
                                           SARAH S. NORMAND
                                           CHRISTOPHER CONNOLLY
                                           Tel.: (212) 637-2709/2761

                                            Counsel for Defendants


                                            MEDIA FREEDOM AND
                                            INFORMATION
                                            ACCESS CLINIC

                                        By: /s/ David A. Schulz_______
                                           David A. Schulz
                                           Tel: (212) 850-6103

                                            Counsel for Plaintiff




                                       2
